The facts appearing in the complainant’s bill are as follows:
That the father of William M. McCauley died intestate, seized of a lot in the city of Washington; that an application had been madeto.the Circuit Court of the District of Columbia for a division of the estate, and that the commissioners appointed had determined that the said lot could not be divided without loss, and that they had returned the value in current money.
*2That the complainant, with the consent 'of his father, made improvements on said lot for their joint benefit to the amount of $858.65. That after the death of the intestate the widow occupied the premises until her death. That since the death of the widow the rents of the premises were received, to be devoted and were devoted, to the support of the unmarried sisters of the complainant. That the complainant paid certain of his father’s notes. The suit was brought for the purpose of getting a conveyance of the premises on paying the difference between the assessed value of-the property, and the amount advanced on the notes and improvements.
Mr. Marbury, for the defendants, demurred:
1st. That there is no equity in the bill.
2nd. That if the claims of the complainant be well founded, he has a remedy at law against the personal representatives of the deceased.
On hearing the arguments of the counsel in the case, the court decreed that the bill be dismissed with costs.